Citation Nr: 0930332	
Decision Date: 08/13/09    Archive Date: 08/19/09

DOCKET NO.  06-26 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased evaluation for deformity of 
the duodenal bulb with gastroesophageal reflux symptoms, 
currently rated as 30 percent disabling.  

2.  Entitlement to an effective date, prior to July 9, 2005, 
for a 30 percent for rating for deformity of the duodenal 
bulb with gastroesophageal reflux symptoms.  


REPRESENTATION

Veteran represented by:	Arkansas Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and J. N.


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from October 1974 to May 
1976.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the North Little 
Rock, Arkansas, VA Regional Office (RO).  

The Board notes that in a March 2006 rating decision, the 
evaluation of the deformity of the duodenal bulb was 
increased to 10 percent.  In August 2007, the evaluation was 
increased to 30 percent.  Since the increase to 30 percent 
did not constitute a full grant of the benefits sought, the 
increased rating issue remains in appellate status.  AB v. 
Brown, 6 Vet. App. 35, 39 (1993).

In connection with his appeal, the Veteran testified before 
the undersigned Veterans Law Judge in Washington, D.C., via 
videoconference in May 2009.  A transcript of the hearing has 
been associated with the claims file.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A January 2006 VA treatment record notes that the Veteran was 
pursuing Social Security Administration (SSA) benefits.  At 
the hearing, the Veteran testified that he was in receipt of 
SSA disability benefits.  These records have not been 
associated with the claims file.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain copies of any 
SSA disability benefit determinations as 
well as any copies of the records upon 
which such determinations were based.  

2.  In light of the above, the claims 
should be readjudicated.  If the benefits 
sought on appeal remain denied, a 
supplemental statement of the case should 
be issued and the Veteran afforded a 
reasonable opportunity to respond thereto.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).  

